                                                     Case 2:17-cv-02612-MMD-DJA Document 49
                                                                                         48 Filed 06/11/20
                                                                                                  06/10/20 Page 1 of 5



                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     Jonathan Solis and Joel Tomlinson
                                                 8
                                                                                            UNITED STATES DISTRICT COURT
                                                 9
                                                                                                DISTRICT OF NEVADA
                                                10
                                                     GEORGE A. TOLIVER,                                    CASE NO.:   2:17-cv-02612-MMD-DJA
                                                11
                                                                              Plaintiff,
                                                12   vs.                                                        JONATHAN SOLIS and JOEL
                                                                                                            TOMLINSON’S MOTION TO EXTEND
                                                13   LAS VEGAS METROPOLITAN POLICE                           DISPOSITIVE MOTION DEADLINE
                                                     OFFICERS, et al.
                                                14                                                                      (1st Request)
                                                                              Defendants.
                                                15

                                                16

                                                17              Defendants, Jonathan Solis and Joel Tomlinson (collectively "LVMPD Defendants"), by

                                                18   and through their counsel, Kaempfer Crowell, hereby move for an Order extending the current

                                                19   dispositive motion deadline in this matter. This Motion is based on Federal Rule of Civil

                                                20   Procedure 26 and Local Rule 26-3, the pleadings and papers on file herein, the following

                                                21   ///

                                                22   ///
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     2570296_1.doc 6943.194
                                                                                                                                            Page 1 of 5
                                                     Case 2:17-cv-02612-MMD-DJA Document 49
                                                                                         48 Filed 06/11/20
                                                                                                  06/10/20 Page 2 of 5



                                                 1   Memorandum of Points and Authorities and any such oral argument as may be set.

                                                 2              DATED this 10th day of June, 2020.

                                                 3                                               KAEMPFER CROWELL

                                                 4
                                                                                                 By: /s/ Lyssa S. Anderson
                                                 5                                                   LYSSA S. ANDERSON (Nevada Bar No. 5781)
                                                                                                     RYAN W. DANIELS (Nevada Bar No. 13094)
                                                 6                                                   1980 Festival Plaza Drive, Suite 650
                                                                                                     Las Vegas, Nevada 89135
                                                 7
                                                                                                     Attorneys for Defendants
                                                 8                                                   Jonathan Solis and Joel Tomlinson

                                                 9

                                                10                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                11   I.         PROCEDURAL HISTORY

                                                12              Plaintiff served his Complaint filed June 5, 2019 on LVMPD Defendants on November

                                                13   14, 2019. LVMPD Defendants filed their Answer on December 4, 2019. [ECF No. 28]. The

                                                14   parties submitted a proposed Discovery Plan and Scheduling Order on February 14, 2020. [ECF

                                                15   No. 40]. This Court entered a Scheduling Order on March 11, 2020. [ECF No. 41]. That

                                                16   Scheduling Order provides the current deadline to file dispositive motions of July 1, 2020.

                                                17              LVMPD Defendants provided their Rule 26 Disclosures and first Supplement to Plaintiff.

                                                18   Defendants Tanner and Brandon (“State Defendants”) provide their Rule 26 Disclosures as well.

                                                19   Plaintiff never provided any disclosures to the Defendants. LVMPD Defendants served written

                                                20   discovery (Interrogatories, Requests for Admissions, and Requests for Production of Documents)

                                                21   on Plaintiff which Plaintiff responded to. Plaintiff also served written discovery on the State

                                                22   Defendants and LVMPD Defendants which was also responded to. Discovery in this matter is
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   now complete and the deadline to complete discovery has passed.
                           Suite 650




                                                24   ///


                                                     2570296_1.doc 6943.194
                                                                                                                                             Page 2 of 5
                                                     Case 2:17-cv-02612-MMD-DJA Document 49
                                                                                         48 Filed 06/11/20
                                                                                                  06/10/20 Page 3 of 5



                                                 1   II.        AN EXTENSION IS WARRANTED

                                                 2              Good cause is shown for the following reasons. First, as this Court is aware, Nevada

                                                 3   Governor Steve Sisolak ordered that all non-essential businesses in the State of Nevada be closed

                                                 4   due to the worldwide pandemic and spread of COVID19. Kaempfer Crowell did continue to

                                                 5   work during the shutdown remotely. However, because of the social distancing standards and

                                                 6   shut down, no in-person meetings were able to take place; no hearings took place; and no

                                                 7   depositions took place. Nevada recently entered Phase II of re-opening and Kaempfer Crowell

                                                 8   has resumed normal Office operations as of June 1, 2020. Likewise, this Court resumed on June

                                                 9   3, 2020. Now, in-person meetings and depositions in other matters have resumed and at a fast

                                                10   pace. Indeed, Counsel has been conducting in-person meetings and attending depositions nearly

                                                11   daily. Because of this, Counsel is requesting an additional thirty (30) days to file dispositive

                                                12   motions. This brief delay is warranted due to circumstances and will not cause harm or prejudice

                                                13   to any party.

                                                14   III.       DISCOVERY.

                                                15              1.            Discovery Completed To Date.

                                                16              As stated above, discovery is now closed.

                                                17              2.            Discovery To Be Completed.

                                                18              No further discovery is necessary.

                                                19              3.            Reasons Why Discovery Incomplete.

                                                20              Discovery has been completed. Counsel is requesting an extension of the dispositive

                                                21   motion deadline due to being inundated with meetings and depositions with business operations

                                                22   recently resuming.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     2570296_1.doc 6943.194
                                                                                                                                            Page 3 of 5
                                                     Case 2:17-cv-02612-MMD-DJA Document 49
                                                                                         48 Filed 06/11/20
                                                                                                  06/10/20 Page 4 of 5



                                                 1              4.            Proposed Dates.

                                                 2              LVMPD Defendants request that the Scheduling Order be amended to reflect the

                                                 3   following:1

                                                 4       Activity                               Current Date                         Proposed Date

                                                 5       Dispositive Motions                    July 1, 2020                         July 31, 2020

                                                 6       Proposed Joint Pretrial Order          July 31, 2020                        August 31, 2020

                                                 7

                                                 8   IV.        CONCLUSION

                                                 9              Based upon the foregoing, LVMPD Defendants request the Court extend the current

                                                10   dispositive motion deadline for an additional thirty (30) days.

                                                11              DATED this 10th day of June, 2020.

                                                12                                                      KAEMPFER CROWELL

                                                13
                                                                                                        By: /s/ Lyssa S. Anderson
                                                14                                                          LYSSA S. ANDERSON (Nevada Bar No. 5781)
                                                                                                            RYAN W. DANIELS (Nevada Bar No. 13094)
                                                15                                                          1980 Festival Plaza Drive, Suite 650
                                                                                                            Las Vegas, Nevada 89135
                                                16
                                                                                                                Attorneys for Defendants
                                                17                                                              Jonathan Solis and Joel Tomlinson

                                                18

                                                19
                                                                IT IS SO ORDERED.
                                                20
                                                                Dated: June 11, 2020
                                                21
                                                                                           __________________________
                                                22                                         Daniel J. Albregts
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                                                           United States Magistrate Judge
                                                23
                           Suite 650




                                                24   1
                                                         LVMPD Defendants are requesting an extension of the dispositive motion deadline, only, by thirty (30) days.


                                                     2570296_1.doc 6943.194
                                                                                                                                                              Page 4 of 5
                                                     Case 2:17-cv-02612-MMD-DJA Document 49
                                                                                         48 Filed 06/11/20
                                                                                                  06/10/20 Page 5 of 5



                                                 1                                     CERTIFICATE OF SERVICE

                                                 2
                                                                I certify that I am an employee of KAEMPFER CROWELL, and that on the date below, I
                                                 3
                                                     caused the foregoing JONATHAN SOLIS and JOEL TOMLINSON’S MOTION TO
                                                 4
                                                     EXTEND DISPOSITIVE MOTION DEADLINE (1st Request) to be served via CM/ECF
                                                 5
                                                     and/or First Class Mail (where indicated) addressed to the following:
                                                 6
                                                      George A. Tolliver                                 Adam D. Honey
                                                 7    867 N. Lamb Blvd., #203                            Office of the Attorney General
                                                      Las Vegas, NV 89110                                555 E. Washington Ave. Ste. 3900
                                                 8                                                       Las Vegas, NV 89101
                                                      Plaintiff, Pro Se                                  Attorney for Defendants Eva Tanner and
                                                 9                                                       Shane Brandon
                                                      (Via U.S., First Class Mail)
                                                10
                                                                DATED this 10th day of June, 2020.
                                                11

                                                12                                                    /s/ Bonnie Jacobs
                                                                                                     an employee of Kaempfer Crowell
                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     2570296_1.doc 6943.194
                                                                                                                                         Page 5 of 5
